DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-9, 11-15, and 18 in the reply filed on 01/14/2021 is acknowledged. Claims 19-22 are withdrawn from further examination.
	The election requirement is deemed proper, thus, made Final.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 does not include any recitation as to the nature of the super hard material; thus, claim 6 is found indefinite because it is reciting that “for diamond”, there is at least one region substantially free of catalyst. The recitation of “wherein the body has at least one region substantially free of a catalyst material for diamond” is a 
Claim 7 is rejected as being dependent on claim 6. 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 12 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 12 depends from claim 11, and claim 11 recites that the further region has “a different composition to the first and second fractions”. However, claim 12 broadens the scope of claim 11 by stating that this additional region which comprises interbonded super had material has “different average super hard grains size or elemental composition to the first and/or second fractions”.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7, 11, 14 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 2000/247746 to Noda Kenji (hereinafter Kenji) submitted in the IDS filed on 06/27/2019.
References made to paragraphs are based on the translated document (see attached).

	With respect to claim 1, Kenji teaches a cutting tool in the form of a cubic boron nitride sintered compact used for grinding or cutting tool of high hardness steel or cast iron (Kenji, abstract; [0002]) which has excellent heat resistance and chipping resistance ([0006]) which is taken to read on the claimed “super hard polycrystalline construction” especially considering the fact that a sintered body of cubic boron nitride forms a polycrystalline cubic boron nitride body, and the fact that cBN is a super hard material. Moreover, Kenji teaches that the compact comprises 30-90vol% of fine cBN particles having an average particle size of 1 micron or less and 10-70vol% of coarse cBN particles having an average particle size of 2-10 microns (Kenji, [0007] and [0011]). A particle size range of 2-10 microns is taken to be “around 1.5 to around 10 times” the particle size of 1 micron or “less”. Additionally, Kenji teaches that the two mixtures of fine and coarse particles are mixed “uniformly” ([0006]); thus, it is taken that the fine fraction is in a matrix of coarse fraction. 
	According to MPEP 2144.05 states “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

	With respect to claim 2, as noted above, Kenji teaches that the compact comprises 30-90vol% of fine cBN particles having an average particle size of 1 micron or less and 10-70vol% of coarse cBN particles having an average particle size of 2-10 microns (Kenji, [0007] and [0011]). A particle size range of 2-10 microns is taken to be “around 2 to around 7 times” the particle size of 1 micron or “less”.

	With respect to claim 3, Kenji teaches the use of cBN particles (Kenji, throughout the reference, in particular, abstract, [0002], [0006]-[0007]).

	With respect to claim 4, as noted above Kenji teaches the use of cBN particles in the cutting tool (Kenji, throughout the reference, in particular, abstract, [0002], [0006]-[0007]). 

	With respect to claim 5, Kenji teaches sintering the mixtures of cBN particles; thus, the formation of polycrystalline cubic boron nitride is inevitable. Thus, each fraction of particles would contain/comprises a plurality of intergrown grains of super hard material.

	With respect to claims 6 and 7, it is to be noted that claim 6 depends from claim 1, and according to claim 1, the nature of the super hard material is not identified. Thus, the recitation of “wherein the body has at least one region substantially free of a catalyst material for diamond, said region forming a thermally stable region” is treated as a 
	Claim 7 is rejected as being dependent upon claim 1.
	
	With respect to claim 11, Kenji teaches that the cubic boron nitride sintered compact includes a binder containing at least one kind of elements of Group 4a, 5a, 6a of the periodic table, non-boride compound containing at least one kind of the above element, and at least one of AlN and Al2O3 and an iron group metal (Kenji, claim 1 and [0008]).  The binder is taken to render the claimed “further” region having a different composition to the first and second fractions obvious. 

	With respect to claims 14 and 18, the cubic boron nitride sintered compact of Kenji is used in cutting tools (abstract and claim 1). 

Claims 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kenji as applied to claim 1 above, and further in view of WO 2016/160486 to Johnson et al. (hereinafter Johnson) and additionally as evidenced by 2015/0151362 to Olofsson et al. (hereinafter Olofsson).
Kenji renders claim 1 obvious as detailed out above, in that it teaches a cubic boron nitride sintered compact used in cutting or grinding tools. Kenji does not expressly and/or literally disclose the presence of a substrate, attached to the cubic boron nitride sintered compact.

Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains motivated by the fact that the attachment of a substrate to a polycrystalline sintered compact of super hard material has been known as that taught by Johnson, and as such, it would have been obvious and well within the scope of a skilled artisan to have modified Kenji with the teachings of Johnson to have attached a support substrate of cemented tungsten carbide material to the cubic boron nitride of Kenji. This is further motivated by the fact that diamond and cubic boron nitride are functionally equivalent as that shown and evidenced by Olofsson (Olofsson, [0041]). 

Claims 1-5, 8-9, 11-15, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2016/160486 to Johnson et al. (hereinafter Johnson) submitted in the IDS filed on 06/27/2019.

	With respect to claim 1, Johnson teaches polycrystalline diamond bodies, used in tools such as drill bits, wherein such bodies comprise at least a bimodal, or trimodal or even a multimodal particle size fraction, and wherein such polycrystalline diamond bodies exhibit improved wear characteristics, particularly for wear associated with drilling of geological formations (abstract, [0008], [0028]). Thus, the reference renders a 
Johnson teaches that the polycrystalline diamond bodies can have a trimodal particle size distribution (abstract) in which there is a first fraction of particles in an amount of less than 10vol% having a size of 0.1-3 microns, a third fraction in an amount of 20-40 vol% having a size of 3-10 microns, and a second fraction in an amount of greater than 60 vol% having a size of 10-40 microns ([0058]). 
	In this embodiment of a trimodal particle size distribution, the disclosed third fraction is taken to read on the claimed first fraction; the disclosed third fraction is present in an amount of 20-40 vol% which overlaps with the claimed 5-30 vol% for the claimed first fraction. Also, the disclosed third fraction has an average size of 3-10 microns, which is taken to be 1.5-10 times larger than the particle size of the disclosed first fraction. The disclosed first fraction, which has a particle size of 0.1-3 microns, is taken to read on the claimed second fraction.
According to MPEP 2144.05 states “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

	With respect to claim 2, as noted above, Johnson discloses different embodiments for the particle size fractions; one of such embodiments is a bimodal particle size distribution in which the first fraction of particles has an average particle 
	According to MPEP 2144.05 states “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

	With respect to claims 3 and 4, Johnson teaches the use of diamond particles as the super hard material (Throughout the reference, abstract, and at least [0008]-[0012]).

	With respect to claim 5, Johnson teaches that the diamond grains, after being treated under HPHT, form “polycrystalline diamond” bodies; thus, the formation of a plurality of intergrown grains of super hard material is rendered obvious. 

	With respect to claims 8 and 9, Johnson teaches that the polycrystalline diamond bodies can include a substrate of a cemented carbide material ([0028]).   

	With respect to claims 11 and 12, as noted above in the rejection of claim 1, Johnson teaches that the polycrystalline diamond bodies can have a trimodal particle 

	With respect to claims 13-15 and 18, Johnson teaches the use of the polycrystalline diamond bodies in cutting tools such as drill bits used in drilling through rocks and geological formations, such drilling/cutting tools could be drag bits but not limited to (abstract, Figure 1, [0027], [0031], [0070], [0074]). Figure 1 shows a rotary drill bit structure. 

Claims 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johnson as applied to claim 1 above, and further in view of 2008/0230280 to Keshavan et al. (hereinafter Keshavan).
	Johnson renders claim 1 obvious as detailed out above in the rejection of claim 1. Johnson teaches the use of a metal solvent catalyst such as cobalt or its alloys as a catalyst catalyzing the formation of diamond-to-diamond bonding (Johnson, [0029] and [0054]). Johnson teaches that if metal catalyst is provided from the substrate, it may be present in an amount of about 9-16 wt% in the substrate (Johnson, [0055]). 
	However, Johnson does not disclose or suggest the leaching of metal solvent catalyst from the polycrystalline diamond bodies to form a thermally stable region. 

	Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have removed or leached the catalyst material from the polycrystalline diamond bodies of Johnson so that at least one region of said bodies be substantially free of a catalyst material for diamond and said region forms a thermally stable region motivated by the fact that the presence of metal catalyst in a polycrystalline diamond construction/body of a drilling tool would make such a tool thermally unstable during the drilling operation and reduce the efficiency of drilling operation as that taught and shown by Keshavan, and thus, it would be desired to remove the catalyst from the polycrystalline diamond body to make it thermally stable, again as that taught by Keshavan. As to the amount of catalyst material to be removed or to be retained in the polycrystalline diamond bodies of Johnson, it would be well within the scope of a skilled artisan that such would depend on factors such as size and In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEGAH PARVINI whose telephone number is (571)272-2639.  The examiner can normally be reached on Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRYAN RIPA can be reached on 571-270-7875.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-





/PEGAH PARVINI/Primary Examiner, Art Unit 1731